 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                Case No.: 18cv2845-LAB (JLB)
12                                 Plaintiff,
                                                  ORDER DENYING REQUEST TO
13    v.                                          LIFT STAY
14    LEADEXCEL, INC., et al.,
15                            Defendants.
16
17         The Court on March 26 stayed this case pending the outcome of Defendant
18   Ron Taylor’s bankruptcy.      On July 10, Plaintiff filed a notice that Taylor’s
19   bankruptcy petition had been dismissed, and asked that the Court lift the stay.
20   Then on July 15, he filed a notice mentioning that Taylor had filed a new bankruptcy
21   petition. Plaintiff’s motion to lift the stay (Docket no. 25) is DENIED. Plaintiff is
22   ORDERED to monitor the docket in the new bankruptcy case, and to file a notice
23   notifying the Court within 60 days of the date that case concludes.
24         IT IS SO ORDERED.
25   Dated: July 17, 2019
26
27                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
28

                                                 1
                                                                           18cv2845-LAB (JLB)
